             Case 2:20-cv-01641-TSZ Document 21 Filed 03/16/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          DEBRA CRAIG,
 8                              Plaintiff,
 9            v.                                        C20-1641 TSZ

10        NOVARTIS PHARMACEUTICALS                      MINUTE ORDER
          CORPORATION,
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Having reviewed the parties’ Joint Status Report, docket no. 20, the Court
   SETS a telephone conference for Thursday, March 25, 2021, at 10:00 a.m. The
15
   Court’s staff will be in contact with counsel to provide a conference call number and
   access code.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 16th day of March, 2021.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Gail Glass
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
